Citation Nr: 0318074	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-08 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Jess Leventhal, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to March 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In November 2000 
a hearing was held before the undersigned.  In February 2001 
the Board remanded the case to the RO.


FINDING OF FACT

A right knee disability was not manifested in service, and it 
is not shown that any current right knee disability is 
related to service.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  
Here, the mandates of the VCAA and implementing regulations 
are met.  Although the RO initially denied the claim as not 
well-grounded, it has since been adjudicated on the merits.  
(See May 2003 supplemental statement of the case (SSOC)).  In 
February 2001 the Board advised the veteran of the VCAA.  The 
May 2003 SSOC also advised him of 38 C.F.R. § 3.159, as to 
his and VA's respective responsibilities in evidentiary 
development of claims.  See generally Quartuccio, supra.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, and voluminous postservice 
private and VA medical records.  The veteran has not 
identified any pertinent records that remain outstanding.  A 
VA examination has been conducted.  In August 2001, the 
veteran's attorney informed VA that no other medical evidence 
would be submitted.  The "duty to assist" is met.

Factual Background

The veteran asserts that he injured his right knee playing 
football in service.  See VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in June 1999.  His service medical 
records, including various treatment records, a February 1964 
enlistment examination report, and a February 1967 separation 
examination report, make no mention of complaint of, or 
treatment for, right knee problems.  On examination for 
separation from service, lower extremities evaluation was 
normal.  

On May 1998 VA examination the veteran indicated that he was 
required to kneel a lot while working in the military.  He 
gave a history of right knee surgery in 1992.  He reported no 
prior history of right knee trauma.  He complained of 
increasing pain in his knees, especially on climbing stairs 
or walking for extended periods of time.  There was no 
history of swelling, deformity, or locking.  Bilateral knee 
strain with full range of motion was diagnosed.  Both knees 
were noted to be prone to flare-ups and exacerbation, but no 
evidence of easy fatigability, incoordination, or limitation 
of use due to pain on motion was noted.  

At a November 2000 hearing the veteran testified that he 
injured his knees playing football in service, and was 
treated for knee problems in 1965 or early 1966.  He added 
that he did not have knee problems prior to that time.  He 
testified that he had right knee surgery in 1991 and that he 
talked to VA doctors about his knee problem between 1967 and 
1991.  He first saw a doctor regarding his right knee in 
1991.

An Occupational Injury or Disease report dated in March 1992 
shows that the veteran reported twisting his right knee while 
employed with the Philadelphia Gas Works.  A letter from a 
private physician to another medical professional dated later 
in March 1992 indicates that the veteran was referred to him 
for orthopedic evaluation.  During the evaluation the veteran 
complained of persistent pain along the medial aspect of his 
right knee since the accident at work.  He also reported 
having episodes of giving way and locking.  A bucket handle 
tear of the right medial meniscus was diagnosed.  Arthroscopy 
was scheduled for approximately a week later.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Philadelphia, Pennsylvania, dated from 1997 to 
2002, have also been associated with the claims folder.  A 
May 1997 provider initial visit note reflects a history of 
1992 right knee arthroscopy.  A letter from the Chief of the 
VAMC Health Information Section informs that there were no 
records found for the period of January 1967 to March 1997.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The record (private and VA treatment records/examination 
report) reflects that the veteran has right knee strain.  See 
May 1998 VA examination report.  It is not in dispute that he 
now has a right knee disorder.  A right knee disorder was not 
manifested in service, and there is no evidence of 
postservice continuity of right knee symptoms.  Consequently, 
service connection on the basis that a chronic right knee 
disorder became manifest during service and has continued 
since is not warranted.  

Service connection for a right knee disorder may still be 
established if competent evidence somehow shows that the 
current right knee disorder is related to service or to an 
event therein.  Here, however, there is no competent evidence 
to support such a finding.  There is no medical evidence 
relating current right knee disability to an injury or other 
occasion of the veteran's now remote service.  Instead, what 
nexus evidence may be extrapolated from the record tends to 
show that the veteran's current right knee disability stems 
from a postservice injury at work approximately 25 years 
after service.

The preponderance of the evidence is against a finding that 
the veteran's right knee disorder is related to service.  See 
Hickson, supra.  As a layperson, he is not competent to 
establish by his own opinion that he has a right knee 
disorder which is service related.  Consequently, the claim 
must be denied.


ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

